 Case 1:21-cv-03136-BMC Document 13 Filed 07/09/21 Page 1 of 3 PageID #: 252




                                                 July 9, 2021


The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:    Sunbelt Rentals, Inc. v. Demand Electric, Inc., et al.,
              Case No. 1:21-cv-03136-BMC

              Joint Letter pursuant to this Court’s June 3, 2021 Scheduling Order (Doc. 6)

Your Honor:

Sunbelt Rentals, Inc. (“Sunbelt”), Demand Electric, Inc. (“Demand”), and Andreas Kourkoumelis
(collectively the “parties”) hereby submit this Joint Letter in advance of the Initial Status
Conference on July 15, 2021 (see doc. 6).

Procedural Matters:

The parties have conferred in advance of the Initial Status Conference. The undersigned counsel
for Defendants has agreed to accept service of process on Demand Electric, Inc. The parties have
agreed to an extension of time for Mr. Kourkoumelis to file a responsive pleading and have agreed
that both Defendants will respond to the Amended Complaint (doc. 9) on or before July 28, 2021.

Pursuant to this Court’s Order, the parties will also complete the Case Management Plan prior to
the Initial Status Conference.

Factual and Legal Basis for Sunbelt’s Claims:

Sunbelt alleges that it is entitled to recover damages from Demand and Mr. Kourkoumelis based
on Demand’s failure to pay for construction equipment it rented from Sunbelt on credit. Demand
rented the equipment on an open credit account that was established after Demand filed a credit
application with Sunbelt. Mr. Kourkoumelis executed a personal guarantee on that application
and thereby agreed to pay any amounts Demand incurs in connection with its open credit account.

Sunbelt alleges Demand is overdue on payments that were due as far back as June 2020. The total
principal balance for these unpaid amounts is $199,552.58. Sunbelt also alleges that under the
credit application submitted by Demand and guaranteed by Mr. Kourkoumelis, it is entitled to
recover service charges of 1.5% per month for any payments that are overdue. As of the date of
the Amended Complaint, these service charges total $26,839.21. Sunbelt also alleges that under


                              Suite 1900         DEREK RAJAVUORI            T 678.515.5000
                1170 Peachtree Street NE             678.515.5058           F 678.515.5001
                 Atlanta, Georgia 30309    derek.rajavuori@butlersnow.com   www.butlersnow.com




                                                BUTLER SNOW LLP
 Case 1:21-cv-03136-BMC Document 13 Filed 07/09/21 Page 2 of 3 PageID #: 253


July 9, 2021
Page 2

the credit application and the rental contracts Demand agreed to each time it rented equipment,
Sunbelt is entitled to recover attorneys’ fees and costs of collection.

Sunbelt asserts that it is entitled to recover damages under theories of breach of contract, open
account, breach of guaranty, and, alternatively, unjust enrichment. Sunbelt also asserts that it is
entitled to recover attorneys’ fees and costs of collection under the parties’ contracts.

Defendants’ Position:

Defendants deny any liability. Among other defenses, Defendants have disputed Plaintiff's
services and its invoices, which have never been timely and contain numerous errors and
misstatements.

Jurisdictional Bases for Sunbelt’s Claims:

This Court has subject matter jurisdiction over this case because it is an action between citizens of
different states, and because the amount in controversy exceeds $75,000, exclusive of interests and
costs. More specifically, Sunbelt is a citizen of North Carolina (its state of incorporation) and
South Carolina (where it maintains its principal place of business). Defendant Demand is a citizen
of New York (where it is incorporated and maintains its principal place of business), and Defendant
Kourkoumelis is a citizen of New York (where he is domiciled). In its Amended Complaint,
Sunbelt seeks recovery of an amount in excess of $199,552.58, which was the principal balance
on Demand’s open account as of the date this action was commenced.

This Court has personal jurisdiction over both defendants because they are residents and citizens
of New York. Additionally, the defendants transacted business in the state of New York, and those
transactions form the basis of this action.

Contemplated Motions:

The parties do not presently contemplate any discovery-related or other non-dispositive motions.
Sunbelt may file a motion for summary judgment following discovery.

                           [SIGNATURES ON FOLLOWING PAGE]
 Case 1:21-cv-03136-BMC Document 13 Filed 07/09/21 Page 3 of 3 PageID #: 254


July 9, 2021
Page 3

                                   Respectfully Submitted,




                                   Derek Rajavuori

                                   Attorney for Sunbelt Rentals, Inc.



                                   Respectfully Submitted,

                                   /s/ Martin Shell

                                   Martin Shell

                                   Attorney for Demand Electric, Inc. and Andreas
                                   Kourkoumelis
